Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 6. 2022 is acknowledged.
3.	Claims 1-20 are pending in this application.


Restriction
4.	Applicant’s election without traverse of Group 1 (claims 1-16) and the election of SEQ ID NO: 1 as the peptide species, with N-terminal acetyl and C-terminal amide, HBV as the species of virus, and entecavir as the species of an additional anti-viral agent  in the reply filed on May 6, 2022 is acknowledged.
Restriction is deemed to be proper and is made FINAL in this office action. Claims 17-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the elected species of SEQ ID NO: 1, and prior art was found. Claims 2, 10-11 and 13 are withdrawn from further consideration as being drawn to nonelected species, and nonelected species found in the prior art. Claims 1, 3-9, 12 and 14-16 are examined on the merits in this office action. 

Objections
5.	The drawings are objected to because FIG 1A discloses peptide sequences but these are missing the corresponding sequence identifiers. The FIG. 1A description at paragraph [0068] is missing the sequence identifiers. The examiner would like to bring the applicant' s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
          Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

6.	Claim 7 is objected to for the following: Claim 7 recites, “An anti-viral pharmaceutical composition comprising the polypeptide of claim 1.” Applicant is suggested to amend the claim to recite, “An anti-viral pharmaceutical composition for treating a virus infection, comprising the polypeptide of claim 1” or “An anti-viral pharmaceutical composition comprising the polypeptide of claim 1, wherein the anti-viral composition has an anti-viral activity on a virus”.

Rejections
35 U.S.C. 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 1 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences at the residues 3-7 for instant SEQ ID NO: 1, 28-33 for instant SEQ ID NO: 2, and 51-57 for instant SEQ ID NO: 3 of the naturally occurring protein, as evidenced by UniProt A0A0A9T4M8 (for instant SEQ ID NO: 1), UniProt A0A0G4NDI1 (for instant SEQ ID NO: 2), and UniProt A0A081CAP7 (for instant SEQ ID NO: 3).  Claim 7 is directed to a pharmaceutical composition comprising the polypeptide selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
As evidenced by UniProt A0A0A9T4M8, instant SEQ ID NO: 1 is a fragment of a naturally occurring protein isolated from Arundo donax (Giant reed) (see residues 2-6); As evidenced by UniProt A0A0G4NDI1, instant SEQ ID NO: 2 is a fragment of a naturally occurring protein isolated from Verticillium longisporum (see residues 28-33); and as evidenced by UniProt A0A081CAP7, instant SEQ ID NO: 3 is a fragment of a naturally occurring protein isolated from Candidatus Vecturithrix granuli (see residues 51-57). 
The term “pharmaceutical composition” is not specifically defined in the specification.  Although one of ordinary skill in the art would construe the limitation “pharmaceutical composition” to mean isolated or purified or having additional components, this does not render the claim markedly different from what exists in nature, because the other components may also be naturally occurring, such as water. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman' s art”).  
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 1 and 7 do not qualify as eligible subject matter.
Please see MPEP 2106. 
35 U.S.C. 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1, 4, 7-9, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castillo et al (US Patent No. 7276483).
12.	Castillo et al teach a peptide comprising instant SEQ ID NO: 1 (see SEQ ID NO: 58, residues 3-7). In regards to instant claims 4, 7-9, 12 and 14-16, the claims recite an inherent property of the polypeptide comprising instant SEQ ID NO: 1. Castillo et al teach a peptide comprising instant SEQ ID NO: 1. Therefore, the peptide of Castillo et al would inherently have the same activity and functionality as the peptide of instant SEQ ID NO: 1. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” In regards to claim 7 and dependent claims 8-9, 12 and 14-16, instant claim 7 recites an “intended use”. The active compound in claim 7 is the polypeptide comprising SEQ ID NO: 1. Castillo et al teach a peptide comprising instant SEQ ID NO: 1. Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. Since the reference teaches a polypeptide comprising instant SEQ ID NO: 1, the reference anticipates instant claims 1, 4, 7-9, 12 and 14-16.


35 U.S.C. 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 1, 3-9, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al (US Patent No. 7276483) in view Smith et al (US Patent No. 4966848) or Peers et al (US Patent No. 5837218) or Smith et al (US Patent No. 5223421).
18.	Castillo et al teach a peptide comprising instant SEQ ID NO: 1 (see SEQ ID NO: 58, residues 3-7). In regards to instant claims 4, 7-9, 12 and 14-16, the claims recite an inherent property of the polypeptide comprising instant SEQ ID NO: 1. Castillo et al teach a peptide comprising instant SEQ ID NO: 1. Therefore, the peptide of Castillo et al would inherently have the same activity and functionality as the peptide of instant SEQ ID NO: 1. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” In regards to claim 7 and dependent claims 8-9, 12 and 14-16, instant claim 7 recites an “intended use”. The active compound in claim 7 is the polypeptide comprising SEQ ID NO: 1. Castillo et al teach a peptide comprising instant SEQ ID NO: 1. Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. Since the reference teaches a polypeptide comprising instant SEQ ID NO: 1, the reference anticipates instant claims 1, 4, 7-9, 12 and 14-16.
The difference between the reference and the instant claims is that the reference does not teach N- and/or C-terminal modification.
19.	However, in regards to claims 3 and 5-6, Smith et al (US Patent ‘848) teach that “An acetyl moiety was discovered as the amino-terminal blocking group of viral coat protein in 1958 and of hormonal peptide in 1959. Since then, a large number of proteins in various organisms have been shown to possess acetylated amino-terminal residues. For example, mouse L-cells and Ehrich ascites cells have about 80% of their intracellular soluble proteins N-acetylated [and in] lower eukaryotic organisms, about 50%. These data demonstrate that N-acetyl is a very important blocking group. It has been suggested that the biological function of this blocking group may be to protect against premature protein catabolism and protein proteolytic degradation.” (see column 1, lines 18-37).
20.	Peers et al (US Patent ‘218) teach that, “N- and C-terminal modification of peptides is common practice in the art of preparation of peptides having greater stability, particularly for in vivo use. Such modifications include the action of protecting groups such as the protecting groups used conventionally in the art of organic synthesis. Suitable N-terminal protecting groups include, for example, lower alkanoyl groups of the formula R-C(O)- in which R is a linear or branched lower alkyl…A preferred group for protecting the N-terminal end of the present compounds is the acetyl group, CH3C(O)” (see column 3, lines 15-25). The reference further teaches that “suitable C-terminal protecting groups include groups which form ketones or amides at the carbon atom of the C-terminal carboxyl, or groups which form esters at the oxygen atom of the carboxyl. Ketone and ester-forming groups include alkyl groups, particularly branched or unbranched lower alkyl” (see column 3, lines 28-33).
21.	Smith et al (US Patent ‘421) teach that, “N-acetylation is the most common chemical modification of the -amino acid group at the amino termini of eukaryotic proteins” (see column 3, lines 62-64). Additionally, “the rate of protein turnover mediated by the ubiquitin-dependent degradation system depends on the presence of a free -amino group at the amino terminus of model proteins and [indicates that] N-acetylation may play a crucial role in impeding protein turnover. Thus, N-acetylation plays important roles in regulating diverse protein functions” (see column 4, lines 21-40). 
22.	Therefore, it would have been obvious to one of ordinary skill in the art to have N-acetylated and C-termini ester modified peptides for the benefit of protecting the peptide from proteolytic degradation and premature protein catabolism. One would have been motivated to acetylate the N-terminus and make an ester modification of the C-terminus, in order to mimic ‘the most common chemical modification’ of eukaryotic proteins, protect the peptide from proteolytic degradation and premature catabolism, as protecting the N- and C-terminus is 'common practice in the art' (see Peers, supra) and acetyl group is 'a very important blocking group' (Smith, supra). One would have had a reasonable expectation of success in forming these N- and C-terminal modified peptides, because it is 'common practice in the art' (Peers, supra) to modify the N-terminus with the most common chemical modification' of eukaryotic proteins (Smith, supra), and is a technique practiced widely in the art (Peers and Smith, supra).

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654